ACCEPTED
                                                                            05-15-00834-cv
                                                                FIFTH COURT OF APPEALS
                                                                           DALLAS, TEXAS
                                                                     12/16/2015 3:57:56 PM
                                                                                LISA MATZ
                                                                                    CLERK

                        NO. 05-15-00834-CV
__________________________________________________________________
                                                         FILED IN
                                                  5th COURT OF APPEALS
                    IN THE COURT OF APPEALS            DALLAS, TEXAS
                FOR THE FIFTH DISTRICT OF TEXAS 12/16/2015 3:57:56 PM
                         DALLAS, TEXAS                   LISA MATZ
                                                           Clerk
__________________________________________________________________

                           JOHN BRIGGS,
                                                            Appellant,

                                 v.

                      WASHINGTON FEDERAL,
                                                           Appellee.
__________________________________________________________________

        Appeal from the 162nd Judicial District, Dallas County, Texas
                         Cause No. DC-14-08367
                   Hon. Phyllis Lister Brown, Presiding
__________________________________________________________________

          BRIEF OF APPELLEE WASHINGTON FEDERAL
__________________________________________________________________

                                          BRITTANI WILMORE ROLLEN
                                          State Bar No. 24036046
                                          brollen@mcdonaldlaw.com
                                          RUSSELL A. DEVENPORT
                                          State Bar No. 24007109
                                          rdevenport@mcdonaldlaw.com
                                          KATHY M. KASSABIAN
                                          State Bar No. 24077807
                                          kkassabian@mcdonaldlaw.com
                                          MCDONALD SANDERS, P.C.
                                          777 Main Street, Suite 1300
                                          Fort Worth, Texas 76102
                                          Telephone: 817-336-8651
                                          Facsimile: 817-334-0271
                IDENTIFICATION OF PARTIES AND COUNSEL



Appellant is:

JOHN DAVID BRIGGS                                PRO SE
P.O. Box 360686
Dallas, Texas 75336
(214) 683-4887


Appellee is represented in this matter by:

BRITTANI WILMORE ROLLEN                          APPELLATE COUNSEL
State Bar No. 24036046
RUSSELL A. DEVENPORT                             TRIAL AND APPELLATE COUNSEL
State Bar No. 24007109
KATHY M. KASSABIAN                               TRIAL AND APPELLATE COUNSEL
State Bar No. 24077807
McDONALD SANDERS,
A Professional Corporation
777 Main Street, Suite 1300
Fort Worth, Texas 76102
Telephone: (817) 336-8651
Facsimile: (817) 334-0271




                                             i
                            TABLE OF CONTENTS

IDENTIFICATION OF PARTIES AND COUNSEL                       I
TABLE OF CONTENTS                                          II
INDEX OF AUTHORITIES                                      IV
RECORD REFERENCES                                          V
STATEMENT OF THE CASE                                     VI
ISSUES PRESENTED                                          VII
INTRODUCTION                                               1
STATEMENT OF FACTS                                         1
   Note Default and Foreclosure                            1
   Forcible Detainer Action                                4
   Briggs’s Motion to Vacate                               5
   John Briggs’s First Bankruptcy                          5
   Frances Briggs’s Bankruptcy                             6
   John Briggs’s Second Bankruptcy                         6
   Lawsuit Against Bankruptcy Court                        6
   John Briggs’s Bill of Review                            7
   Renewed Writ of Possession                              7
   Unserved Action in 162nd District Court                 7
   First Eviction Attempt and Samuel Gross’s Bankruptcy    8
   Johnathon David’s Bankruptcy                            9
   Franesha’s Bankruptcy                                   9
   Finding of Bad Faith and Abuse                         10
   Second Eviction Attempt and Subsequent Re-Entry        10
   Washington Federal Files Instant Suit                  11
   Unserved Action in 14th District Court                 11
   All Three Open Cases are Consolidated                  12
   Final Judgment entered                                 12
                                       ii
     Defendants Held in Contempt                                                                                      13
     Defendants Apply for a TRO                                                                                       14
     Briggs Files a Second Appeal                                                                                     14
     Briggs Vacate Property                                                                                           15
SUMMARY OF THE ARGUMENT                                                                                               16
ARGUMENT                                                                                                              17
I.   The trial court properly granted summary judgment in favor of
     Washington Federal.                                                                                              19
     A.    Washington Federal conclusively established each element of
           declaratory judgment. ............................................................................ 20
     B.    Washington Federal conclusively established each element of
           trespass. .................................................................................................. 22
     C.    Washington Federal conclusively established each element of
           injunctive relief. ..................................................................................... 24
     D.    Washington Federal conclusively negated an element of each
           possible counterclaim alleged by John Briggs....................................... 27
II. Conclusion                                                                                                        29
PRAYER FOR RELIEF                                                                                                     29
CERTIFICATE OF SERVICE                                                                                                31
CERTIFICATE OF COMPLIANCE                                                                                             32
APPENDIX TO BRIEF OF APPELLEE WASHINGTON FEDERAL                                                                      33




                                                        iii
                                       INDEX OF AUTHORITIES

Cases
Anderson v. McCrae,
  495 S.W.2d 351, 356 (Tex. Civ. App.—Texarkana 1973, no writ) .....................21
Bates v. Kingspark & Whitehall Civic Imp. Ass'n,
  01-11-00487-CV, 2012 WL 1564309, at *5 (Tex. App.—Houston [1st Dist.]
  May 3, 2012, no pet.)(not designated for publication) .........................................25
Brownlee v. Brownlee,
  665 S.W.2d 111 (Tex.1984) .................................................................................19
Coinmach Corp. v. Aspenwood Apartment Corp.,
  417 S.W.3d 909, 920 (Tex. 2013) .................................................................. 22-23
Dyegard Land P'ship v. Hoover,
  39 S.W.3d 300 (Tex. App.—Fort Worth 2001, no pet.) ......................................19
Jim Rutherford Investments, Inc. v. Terramar Beach Cmty. Ass'n,
  25 S.W.3d 845, 848 (Tex. App.—Houston [14th Dist.] 2000,
  pet. denied) ........................................................................................ 19, 24, 25, 26
Letkeman v. Reyes,
  299 S.W.3d 482, 486 (Tex. App.—Amarillo 2009, no pet.) ................................26
Nail v. Thompson,
  806 S.W.2d 599 (Tex. App.—Fort Worth 1991, no writ) ....................................21
O'Keefe v. Phelan,
  No.14-00-01194-CV, 2001 Tex. App. LEXIS 2591 at *7, 2001 WL 395307
  (Tex. App.—Houston [14th Dist.] Apr. 19, 2001, no pet.) ..................................19
Union v. Wal-Mart Stores, Inc.,
  430 S.W.3d 508, 512 (Tex. App.—Fort Worth 2014, no pet.) ............................25
Withem v. Deison,
  09-08-00467-CV, 2009 WL 2045322, at *2 (Tex. App.—Beaumont July 16,
  2009, no pet.) ........................................................................................................25
Yalamanchili v. Mousa,
  316 S.W.3d 33, 40 (Tex. App.—Houston [14th Dist.] 2010, pet. denied) .... 25-26
Statutes
Tex. Civ. Prac. & Rem. Code § 37.002 ...................................................................21
Tex. Civ. Prac. & Rem. Code § 37.004 ...................................................................21
Rules
TEX. R. CIV. P. 166a. ................................................................................................19
TEX. R. CIV. P. 510.9(a) ...........................................................................................17
                                                            iv
                               RECORD REFERENCES

      The Clerk’s Record will be cited by the abbreviation “C.R.” followed by the

page number (e.g., C.R.1). The Supplemental Clerk’s Record will be cited by the

abbreviation “Supp.C.R.” followed by the page number (e.g., Supp.C.R.1).

Appellant’s Brief will be cited as “Appellant’s Br.” followed by the page number

(e.g., “Appellant’s Br. 1”).




                                       v
                         STATEMENT OF THE CASE

      In 2009, Washington Federal provided a mortgage to John Briggs and his

then-wife Frances Briggs.     In 2013, the Briggs defaulted on the note, and

Washington Federal instituted forcible detainer proceedings. Washington Federal

attempted to evict the Briggs from the Property in two separate eviction

proceedings. When that proved unsuccessful, Washington Federal filed the instant

lawsuit against John Briggs and the other residents of the Property seeking (i) a

declaratory judgment regarding the ownership of the Property; (ii) monetary

damages for Defendants’ continuing trespass; and (iii) an injunction ordering

Defendants to cease trespassing on the Property and from interfering with its use

and quiet enjoyment of the Property. [C.R.4-19.]

      Because Washington Federal could conclusively establish its right to a

declaratory judgment, permanent injunction, and damages for trespass, Washington

Federal filed a traditional motion for summary judgment. [Supp.C.R.30-235.]

After a hearing, the district court granted Washington Federal’s motion and entered

a Final Judgment in its favor on July 6, 2015. [C.R.39-44.] John Briggs filed this

appeal on July 9, 2015. [C.R.66.] None of the other Defendants appealed the Final

Judgment.




                                        vi
                       ISSUES PRESENTED

I.   Whether the trial court properly granted summary judgment in favor of
     Washington Federal.

       A. Washington Federal conclusively established the elements of its
          claim for declaratory judgment.

       B. Washington Federal conclusively established the elements of its
          claim for trespass.

       C. Washington Federal conclusively established the elements of its
          claim for injunctive relief.

       D. Washington Federal conclusively negated an element of all
          possible counterclaims alleged by John Briggs.




                                  vii
                                 INTRODUCTION

         The facts and procedural history of this case are tortuous and exasperating.

Washington Federal has tried to recover possession of the Property at issue from

John and Frances Briggs, together with their various friends and family, since

2013. The Briggs have raised every conceivable defense – and even created a few

of their own imagination. After years in the legal system, Washington Federal

finally gained possession of the Property and a Final Judgment from the district

court declaring its right to possession, holding that John and Frances Briggs owe

monetary damages for their continued trespass on the Property, and ordering John

Briggs and his friends and family to vacate the Property and prohibiting any further

trespass by them. Now John Briggs appeals the Final Judgment of the district

court.

                             STATEMENT OF FACTS

         Every alleged fact in Appellant’s Brief is disputed. The pertinent facts are

described below.

Note Default and Foreclosure

         Washington Federal is a national banking association that, among other

things, extends credit to borrowers which is secured by real property in the State of

Texas.     On or about September 3, 2009, John Briggs executed, as maker, a

promissory note in the original principal amount of $188,000.00 in favor of
                                           1
Washington Federal, as payee (the “Note”). [Supp.C.R.62-65.] The Note was

secured by a Deed of Trust executed by John Briggs and his then-wife Frances

Briggs, as grantors, and delivered to Ronda Tomlinson, as Trustee, covering and

affecting certain real property located at 12311 Ravenview Road, Dallas, Texas

75253, together with all improvements and fixtures thereon and all rights,

privileges and appurtenances thereto (collectively, the “Property”). [Supp.C.R.67-

81.] The Deed of Trust is recorded as Document Number 200900265180 of the

Official Public Records of Dallas County, Texas. [Supp.C.R.67.] Washington

Federal is the owner and holder of the Note and has been the owner and holder of

the Note at all times relevant to this litigation. [Supp.C.R.57-60.]

      Under the terms of the Note, John Briggs was required to pay Washington

Federal monthly installment payments of $1,067.45, each commencing on

November 1, 2009, and continuing with an identical monthly installment payment

being due and payable on the 1st day of each month thereafter until October 1,

2039, when any remaining outstanding amounts under the Note would be due.

[Supp.C.R.57-60, 62-65.]

      John Briggs defaulted on the Note. By letter dated October 31, 2013 (the

“Notice of Intent to Accelerate Letter”), Washington Federal made written demand

upon John Briggs and Frances Briggs (via certified mail and first class mail) to

pay the past due amounts then due and owing under the terms of the Note and gave
                                           2
notice that the maturity of the indebtedness due and owing under the Note would

be accelerated unless all past due amounts, then totaling $10,336.48, and other

charges set forth and described in the Notice of Intent to Accelerate Letter were

paid to Washington Federal on or before December 2, 2013. [Supp.C.R.82-86.]

John Briggs and Frances Briggs failed and refused to make the demanded

payments, or any portion thereof, by the required deadline. [Supp.C.R.57-60.]

      On December 16, 2013, Washington Federal served written notice on John

Briggs and Frances Briggs that the maturity of the indebtedness due and owing

under the Note had been accelerated and was then fully due and payable (the

“Notice of Acceleration Letter”). [Supp.C.R.88-89.] The Notice of Acceleration

Letter was served on John Briggs and Frances Briggs by both certified mail and

first class mail, postage prepaid. [Supp.C.R.57-60.]

      On December 16, 2013, a Notice of Substitute Trustee’s Sale instrument (the

“Notice of Sale”), which complied with all the requirements of the Deed of Trust

and §51.002 et. seq. of the Texas Property Code, was filed with the Dallas County

Clerk and was posted at the Dallas County Courthouse at the place designated for

such postings in accordance with the Deed of Trust and §51.002 of the Texas

Property Code. [Supp.C.R.91-93.] The Notice of Sale provided, among other

things, that the Property would be sold at a public auction to be held on Tuesday,

January 7, 2014 (the “Sale Date”), at the place designated by the Dallas County
                                         3
Commissioner’s Court for such sales in Dallas County, Texas, and that the sale

would begin no earlier than 10:00 AM on the Sale Date and no later than three (3)

hours thereafter.   On December 16, 2013, the Substitute Trustee served John

Briggs and Frances Briggs with a true and correct copy of the Notice of Sale, along

with the Notice of Acceleration Letter, by both certified mail and first class mail,

postage prepaid. (“Substitute Trustee’s Deed”). [Supp.C.R.95-104.]

      On January 7, 2014, the Property was sold at public auction by the Substitute

Trustee to Washington Federal on a credit bid of One Hundred Eighty Eight

Thousand Three Hundred Sixty Seven and 17/100 Dollars ($188,367.17) as stated

in the Notice of Sale. [Supp.C.R.95-104.] After the conclusion of the sale, the

Substitute Trustee’s Deed was executed and delivered by the Substitute Trustee to

Washington Federal. On January 9, 2014, the Substitute Trustee’s Deed was filed

of record as Document Number 201400005694 of the Official Public Records of

Dallas County, Texas. [Supp.C.R.95-104.]

Forcible Detainer Action
      On or about January 14, 2014, Washington Federal delivered to John Briggs

and Frances Briggs notice to vacate the Property. On or about March 4, 2014,

Washington Federal filed a forcible detainer action against John Briggs and

Frances Briggs and all occupants of the premises located at the Property as Case

No. JE1401378H in Justice Court, Precinct 1, Place 1, Dallas County, Texas (the
                                         4
“Justice Court”) (such proceeding being referred to herein as the “Forcible

Detainer Action”). [Supp.C.R.106-09.]

      John Briggs and Frances Briggs were served with notice of the Forcible

Detainer Action on March 7, 2014, but failed to appear at the hearing on March 14,

2014. Judgment was entered against John Briggs and Frances Briggs and all

occupants on March 14, 2014. [Supp.C.R.111.] John Briggs and Frances Briggs

did not file a timely appeal, and a Writ of Possession (the “Writ”) was issued in

favor of Washington Federal against John Briggs and Frances Briggs on March 21,

2014. [Supp.C.R.111.]

Briggs’s Motion to Vacate
      On March 21, 2014, John Briggs and Frances Briggs filed a “Motion to

Vacate Forcible Entry and Detainer” as Case No. DC-14-02879 in the 192nd

District Court of Dallas County, Texas, attempting to prevent the enforcement of

the forcible detainer order and the Writ from the Justice Court. [Supp.C.R.119-

24.] John Briggs and Frances Briggs then failed to appear for the March 28, 2014

hearing set by that court. The 192nd Judicial Court dismissed that case on March

28, 2014. [Supp.C.R.126.]

John Briggs’s First Bankruptcy

      On March 24, 2014, John Briggs filed his first bankruptcy proceeding in an

attempt to obstruct and delay eviction and Washington Federal’s possession of the
                                        5
Property, Case No. 14-31372-BJH-13 in the United States Bankruptcy Court for

the Northern District of Texas (the “Bankruptcy Court”). [Supp.C.R.128-35.] The

Bankruptcy Court dismissed the case without discharge on April 30, 2014.

[Supp.C.R.137-38.]

Frances Briggs’s Bankruptcy

      On May 2, 2014, Frances Briggs filed a bankruptcy proceeding in an attempt

to obstruct the eviction, Case No. 14-32101-SGJ-13 in the Bankruptcy Court.

[Supp.C.R.140-47.] On June 9, 2014, a Motion for Relief from Stay was granted

allowing Washington Federal to continue with the eviction of John Briggs, Frances

Briggs, and all other occupants from the Property.     Frances’ bankruptcy was

dismissed without discharge on June 11, 2014. [Supp.C.R.149-50.]

John Briggs’s Second Bankruptcy
      On June 11, 2014, John Briggs filed a second bankruptcy proceeding, Case

No. 14-32844-BJH-13 in the Bankruptcy Court. [Supp.C.R.152-59.] Once again,

on July 22, 2014, a Motion for Relief from Stay was granted to Washington

Federal allowing the eviction of John Briggs, Frances Briggs, and all other

occupants from the Property. John Briggs’s second bankruptcy case was dismissed

on July 29, 2014. [Supp.C.R.161.]

Lawsuit Against Bankruptcy Court


                                        6
      On June 17, 2014, John Briggs filed an action against the Bankruptcy Court

and against Dallas County, Case No. DC 14-06476 in the 99th Judicial District

Court of Dallas County, Texas. [Supp.C.R.163-68.] Briggs alleged violations of

his civil rights by the Bankruptcy Court in connection with the Forcible Detainer

Action. That case was dismissed for want of prosecution on November 17, 2014.

[Supp.C.R.170.]

John Briggs’s Bill of Review
      On June 19, 2014, John Briggs filed an “Application for Bill of Review for

signed Summary Judgment Order and for Damages" against the Justice Court and

prior legal counsel for Washington Federal, seeking relief from the proceedings

before the Justice Court, as Case No. DC-14-06571 in the 192nd Judicial District

Court of Dallas County, Texas. [Supp.C.R.172-78.] The 192nd District Court

dismissed the case on July 25, 2014 after John Briggs failed to appear at a hearing.

[Supp.C.R.180.]

Renewed Writ of Possession

      On July 31, 2014, Washington Federal renewed its Writ in the Justice Court.

The Writ was re-issued and posted, giving John Briggs and Frances Briggs and any

other occupants of the Property twenty-four (24) hours to vacate the premises.

[Supp.C.R.182.]

Unserved Action in 162nd District Court
                                         7
       On August 4, 2014, John Briggs filed an “Original Verified Petition and

Application for Temporary Restraint, Temporary and Permanent Injunction” as

Case No. DC-14-08367 in the 162nd Judicial District Court of Dallas County,

Texas. [C.R.5-8; Supp.C.R.184-87.] The petition is facially deficient because it

does not allege specific facts or relief requested. John Briggs never properly

served Washington Federal with process.

       Briggs filed an Affidavit for Inability to Pay Cost Bond, and the district

clerk contested the affidavit. [C.R.9-11.] On December 4, 2014, the district court

granted the district clerk’s contest of the affidavit and ordered that John Briggs

could not proceed further without paying the court costs to the district clerk.

[C.R.14.] Briggs never paid the court costs.

First Eviction Attempt and Samuel Gross’s Bankruptcy
       On August 6, 2014, the Dallas County Constable’s office served the Writ

and began moving John Briggs, Frances Briggs, and all other occupants out of the

Property at approximately 9:30 AM. At approximately 12:22 PM that same day,

Samuel Raithel Gross 1 filed a bankruptcy proceeding, Case No. 14-33855-SGJ in

the Bankruptcy Court, and listed the Property as his residence in his bankruptcy

petition, which halted the eviction. [Supp.C.R.191-98.] On September 10, 2014,


1
  Mr. Gross is not believed to be related to John or Frances Briggs; he is merely a friend or
advisor.
                                              8
another Motion for Relief from Stay was granted to Washington Federal, allowing

eviction of John Briggs, Frances Briggs, and all other occupants from the Property.

The bankruptcy court enjoined Samuel Gross from assisting any individual in the

filing of bankruptcy and enjoined him from going within thirty feet of the

Bankruptcy Clerk’s office in Dallas. [Supp.C.R.200-01.] The bankruptcy court

then dismissed his bankruptcy proceeding, without discharge, and with prejudice to

re-filing for five years on November 12, 2014. [Supp.C.R.201.]

Johnathon David’s Bankruptcy
      On September 18, 2014, John and Frances Briggs’ son Johnathon David

Briggs filed a bankruptcy proceeding, again attempting to delay eviction, in Case

No. 14-34492-SGJ-13 in the Bankruptcy Court.            [Supp.C.R.203-07.]     On

November 10, 2014, Johnathon David Briggs’ bankruptcy proceeding was

dismissed without discharge. [Supp.C.R.209-10.]

Franesha’s Bankruptcy
      On October 29, 2014, John and Frances Briggs’ daughter Franesha Briggs

filed a bankruptcy proceeding, again attempting to delay eviction, in Case No. 14-

35147-SGJ-13 in the Bankruptcy Court. [Supp.C.R.212-21.]                Franesha’s

bankruptcy case was dismissed on November 10, 2014 without discharge.

[Supp.C.R.223-24.]


                                         9
Finding of Bad Faith and Abuse
      In dismissing bankruptcy proceedings, United States Bankruptcy Judge

Stacy G. Jernigan made a specific finding that “John Briggs, Case No. 14-31372

and 14-32844, Frances Briggs, Case No. 14-32101, Samuel Gross, Case No. 14-

33855, Johnathon David Briggs, Case No. 14-34492 and Franesha Briggs, Case

No. 14-35147, have acted in concert to defraud, hinder and delay Washington

Federal in its eviction proceedings and have acted in bad faith to abuse the

bankruptcy system.” [Supp.C.R.223-24.]

Second Eviction Attempt and Subsequent Re-Entry
      Patricia Stampley, a realtor, was hired by Washington Federal to oversee the

eviction of John Briggs, Frances Briggs, and any other occupant of the Property.

[Supp.C.R.234-35.] On November 7, 2014, Deputy Constable Carolina Garcia,

along with Ms. Stampley’s eviction crew, arrived to the Property to evict the

occupants. John Briggs came out of the home brandishing a gun, and he shot two

of his own dogs. At that point, Deputy Garcia called the police. Several police

officers arrived and spoke with John Briggs. [Supp.C.R.226-29, 234-35.]

      After the police arrived, John Briggs, Frances Briggs, and all other

occupants were properly evicted from the Property. On November 11, 2014, Ms.

Stampley met an alarm company at the Property to install an alarm and was

greeted at the door by either John Briggs or a guest of John Briggs.        Thus,
                                       10
sometime between November 8, 2014 and November 11, 2014, John Briggs,

Frances Briggs, and other family members illegally broke back into the Property

and changed the locks.      Ms. Stampley was told to leave and not return.

[Supp.C.R.234-35.]

Washington Federal Files Instant Suit
      On January 6, 2015, Washington Federal filed this action against John

Briggs, Frances Briggs, Johnathon Briggs, Franesha Briggs, Damon Briggs, and

Samuel Gross in Cause No. DC-15-00147 in the 162nd Judicial District, Dallas,

Texas.   [Supp.C.R.4-19.]   Washington Federal brought claims for declaratory

judgment, trespass, and injunctive relief. [Supp.C.R.4-19.] Damon Briggs was

non-suited on February 19, 2015 after it was learned that he did not occupy the

Property. [Supp.C.R.23.] The remaining defendants are collectively referred to

herein as “Defendants.”

Unserved Action in 14th District Court
      On January 20, 2015, John Briggs filed a “Verified Complaint with

prejudice and Temporary Restraining Order for permanent Injunction with

Prejudice Due To All Rights Reserved Supported by affidavit” as Case No. DC-15-

00607 in the 14th Judicial District Court of Dallas County, Texas. [Supp.C.R.20.]

Briggs named Washington Federal, Dallas County, and Justice of the Peace

Precinct 1, Place 1 as “Respondents.”         John Briggs never properly served
                                         11
Washington Federal, and he never sought a hearing on his application for

injunctive relief.

All Three Open Cases are Consolidated

         On February 13, 2015, Washington Federal filed a Motion to Consolidate in

its own action, Cause No. DC-15-00147 in the 162nd District Court, requesting

consolidation of Briggs’s unserved action in the 14th Judicial District, Cause No.

DC-15-00607, into Washington Federal’s case. On March 10, 2015, Washington

Federal filed a second Motion to Consolidate requesting consolidation of Briggs’s

earlier unserved action in the 162nd District, Cause No. DC-14-08367, into

Washington Federal’s case. [Supp.C.R.24-28.]

         On April 17, 2015, the 162nd District Court consolidated all three cases into

one under the earliest cause number, DC-14-08367. [C.R.18-19.]

Final Judgment entered
         On March 24, 2015, Washington Federal filed a Motion for Summary

Judgment 2 as to its claims against Defendants and any pending claims of

Defendants against it. [Supp.C.R.30-235.] John Briggs filed a “Motion to Deny

Summary Judgment” on April 6, 2015 in Cause No. DC-15-00147, but he did not




2
    This motion was filed in Cause No. DC-15-00147 prior to the consolidation of the actions.
                                                 12
attach any controverting evidence. 3             Washington Federal then filed a Reply.

[C.R.25-31.]

          After a full hearing, the district court entered a Final Judgment Against John

Briggs, Frances Briggs, Franesha Jonnelle Briggs, Johnathon David Briggs and

Samuel Raithel Gross on July 6, 2015. [C.R.39-44.] In the Final Judgment, the

district court declared that Washington Federal owns all fee interests in the

Property and entered a permanent injunction against Defendants, ordering them to

vacate the Property and prohibiting any further trespass by them. The district court

also ordered John Briggs and Frances Briggs to pay monetary damages, attorney’s

fees, and court costs to Washington Federal, jointly and severally. The district

court ordered that John Briggs take nothing on any of his counterclaims.

          On July 9, 2015, John Briggs filed a Notice of Appeal. [C.R.66.] None of

the other Defendants appealed the Final Judgment. The present briefing pertains to

this appeal, which was docketed as No. 05-15-00834-CV.

Defendants Held in Contempt
          On July 30, 2015, Washington Federal filed a Motion for Contempt against

Defendants for failing to vacate the Property. The district court entered an Order

to Appear and Show Cause, ordering Defendants to appear for purposes of



3
    This document does not appear to be in the clerk’s record.
                                                  13
determining whether they should be held in contempt of court for failure to comply

with the Final Judgment. [C.R.77-78.] On August 14, 2015, the district court

entered an Order Granting Washington Federal’s Motion for Contempt, which

ordered John Briggs and Frances Briggs to immediately vacate the Property and

instructed officers to take them into custody if they remained on the Property.

[C.R.79-80.]

Defendants Apply for a TRO
      On August 24, 2015, John Briggs and Frances Briggs filed a “Verified

Application for Emergency Ex Parte Temporary Restraining Order and Temporary

Injunction with Prejudice Supported by Affiant’s Affidavit” and named

Washington Federal and its law firm, McDonald Sanders, P.C., as defendants.

This case was initially docketed as DC-15-09535 in the 160th Judicial District, but

it was transferred to the 162nd District Court. The application for TRO was denied.

      On November 3, John Briggs filed a motion to recuse Judge Phyllis Lister-

Brown of the 162nd District Court, which was denied. After John and Frances

Briggs filed an amended pleading dropping McDonald Sanders, P.C. as a

defendant, Washington Federal filed a Motion to Dismiss this latest lawsuit, which

was granted on November 3, 2015.

Briggs Files a Second Appeal


                                        14
      Also on August 24, 2015, John Briggs and Frances Briggs filed a second

Notice of Appeal, which was docketed as No. 05-15-01018-CV. This Notice

appealed the Order Granting Washington Federal’s Motion for Contempt dated

August 14. By letter dated September 11, 2015, this Honorable Court wrote John

and Frances Briggs and questioned its jurisdiction. Briggs failed to respond, and

this appeal was dismissed on October 7, 2015.

Briggs Vacate Property
      On or about August 27, 2015, John Briggs and Frances Briggs finally

surrendered possession of the Property, roughly seventeen months after

Washington Federal began forcible detainer proceedings.




                                       15
                       SUMMARY OF THE ARGUMENT

      After John Briggs filed his appellant’s brief, this Court admonished him that

his brief failed to comply with Rule 38 of the Texas Rules of Appellate Procedure

and requested that he file an amended brief. Briggs has failed to do so. Because

Briggs’s brief presents no issues, authorities, or citations to the record, Briggs has

wholly failed to properly present any issue on appeal.         This case should be

dismissed on this basis alone.

      Moreover, Briggs appears to misunderstand the purpose of his appeal. In his

brief, he appears to complain about what he perceives to be a wrongful eviction

attempt by Washington Federal which occurred in November of 2014.                This

eviction attempt is irrelevant, as Briggs broke back into the Property and regained

possession immediately thereafter. Notably, Briggs did not properly appeal the

writ of possession issued by the justice court following the Forcible Detainer

Action, and thus, he cannot contest that Washington Federal has a right to

possession of the Property.

      The proper purpose of this appeal would be to determine whether the district

court properly granted summary judgment of Washington Federal’s claims against

John Briggs. Because Washington Federal conclusively established its causes of

action and negated any possible counterclaim by Briggs, the trial court did not err

in granting summary judgment in its favor.
                                          16
                                  ARGUMENT

      As detailed at length in the Statement of Facts, John Briggs defaulted on a

Note payable to Washington Federal. [Supp.C.R.57-60, 82-86, 87-89.] Thereafter,

Washington Federal instituted a Forcible Detainer Action and obtained a writ of

possession for the Property. [Supp.C.R.111.] But John Briggs and his family and

friends refused to vacate the Property and utilized every possible legal maneuver to

avoid it. Ultimately, Washington Federal filed suit below against Defendants for

declaratory judgment, trespass, and injunctive relief.            [Supp.C.R.4-19.]

Washington Federal sought a declaration that it owned all fee interests in the

Property and a permanent injunction ordering Defendants to vacate the Property

and prohibiting any further trespass by them. Washington Federal moved for

summary judgment of its claims against Defendants, and the motion was granted.

[Supp.C.R.30-235; C.R.39-44.]

      In his brief, Briggs makes various complaints about the eviction attempts

which occurred in 2014.      However, Rule 510.9 of the Texas Rules of Civil

Procedure provides, “A party may appeal a judgment in an eviction case by filing a

bond, making a cash deposit, or filing a sworn statement of inability to pay with

the justice court within 5 days after the judgment is signed.” TEX. R. CIV. P.

510.9(a). Judgment was entered against John Briggs and Frances Briggs in the

Forcible Detainer Action on March 14, 2014. [Supp.C.R.111.] Briggs did not file
                                         17
a bond, a cash deposit, or a statement of inability to pay within five days thereafter.

[Supp.C.R.111.] Accordingly, the Forcible Detainer Action was not appealed to

the county court, and it is a final judgment.             Washington Federal’s right to

possession was finally established in the justice court, and it is not at issue in this

appeal.

          Instead, the purpose of this appeal should be to determine whether the

district court properly granted summary judgment in favor of Washington Federal

in its lawsuit against Briggs for declaratory judgment, trespass, and injunctive

relief.     [Supp.C.R.4-19.]     Yet Briggs does not complain about the summary

judgment in his brief. Briggs only complains of various procedures utilized in the

November 7, 2014 eviction attempt, which became moot because he re-entered the

Property and changed the locks shortly after being evicted. [Supp.C.R.234-35.]

Briggs and his family did not finally surrender possession of the Property until

after the district court entered summary judgment against them below.

          In fact, Briggs lists no issues presented at all in his brief, despite this Court’s

October 27, 2015 letter instructing him to amend his brief to comply with Rule 38

of the Texas Rules of Appellate Procedure. 4 Briggs also fails to cite any authority



4
  There is no doubt that Briggs received this letter because on November 6, he requested an
extension of time within which to file an amended brief. The Court granted his request and
extended the deadline to November 16. To date, Briggs has not filed an amended brief.
                                               18
to support his contentions on appeal, and his brief contains no citations to the

record. An issue or point of error not supported by authority is waived. O'Keefe v.

Phelan, No.14-00-01194-CV, 2001 Tex. App. LEXIS 2591 at *7, 2001 WL
395307 (Tex. App.—Houston [14th Dist.] Apr. 19, 2001, no pet.). Litigants who

represent themselves must comply with the applicable law and procedural rules, as

must litigants represented by counsel. Id. Because Briggs presents no issues for

review which pertain to the summary judgment, the judgment of the district court

should be affirmed.

I.    The trial court properly granted summary judgment in favor of
      Washington Federal.

      In general, summary judgment is proper where there is no genuine issue as

to any material fact. TEX. R. CIV. P. 166a. If the movant's motion and summary

judgment proof facially establish its right to judgment as a matter of law, then the

burden shifts to the non-movant to raise fact issues precluding summary judgment.

Jim Rutherford Investments, Inc. v. Terramar Beach Cmty. Ass'n, 25 S.W.3d 845,

849 (Tex. App.—Houston [14th Dist.] 2000, pet. denied). If the non-movant relies

on an affirmative defense to defeat summary judgment, he must present summary

judgment proof sufficient to raise a fact issue as to each element of that defense.

Id. (citing Brownlee v. Brownlee, 665 S.W.2d 111, 112 (Tex. 1984); Dyegard Land

P'ship v. Hoover, 39 S.W.3d 300, 306 (Tex. App.—Fort Worth 2001, no pet.)).
                                         19
      As previously discussed, Washington Federal filed a lawsuit against John

Briggs and other residents of the Property seeking (i) a declaratory judgment

regarding the ownership of the Property; (ii) monetary damages for Defendants’

continuing trespass; and (iii) an injunction ordering Defendants to cease

trespassing on the Property and from interfering with its use and quiet enjoyment

of the Property. [C.R.4-19.] Because Washington Federal could conclusively

establish its right to a declaratory judgment, permanent injunction, and damages

for trespass, Washington Federal filed a traditional motion for summary judgment.

[Supp.C.R.30-235.]     In response, Briggs filed a “Motion to Deny Summary

Judgment,” but he did not attach any controverting evidence. Washington Federal

then filed a Reply which nonetheless negated each argument raised by Briggs in

his “motion.” [C.R.25-31.] After a hearing, the district court granted Washington

Federal’s motion and entered a Final Judgment in its favor. [C.R.39-44.]

      The district court did not err in granting summary judgment because

Washington Federal conclusively established the elements of its causes of action,

as discussed in detail below.

      A.     Washington Federal conclusively established each element of
             declaratory judgment.

      Pursuant to Chapter 37 of the Texas Civil Practice and Remedies Code,

Washington Federal requested a judgment declaring that Washington Federal owns

                                        20
all fee interests in the Property and all rights to possession, to the exclusion of all

others, including John Briggs.

      The goal of the Uniform Declaratory Judgment Act, codified at Chapter 37

of the Texas Civil Practice and Remedies Code (the “UDJA”), “is to settle and to

afford relief from uncertainty and insecurity with respect to rights, status and other

legal relations.” TEX. CIV. PRAC. & REM. CODE § 37.002(b). The UDJA is to be

liberally construed and administered. Id. Furthermore, courts should interpret and

construe the UDJA so as to effectuate its general purpose. Id. at § 37.002(c).

Declaratory relief is available whenever there is a justiciable controversy involving

uncertainty or insecurity as to the rights, legal relations or status of parties and

when declaratory relief will settle a dispute and put an end to the controversy.

Anderson v. McCrae, 495 S.W.2d 351, 356 (Tex. Civ. App.—Texarkana 1973, no

writ). A court has the right to determine any question of construction or validity

arising out of a deed, contract or other instrument that affects the rights, status or

legal relations of party, and as such, a court has the right to declare the rights,

status or legal relations of the parties thereunder, as a matter of law. TEX. CIV.

PRAC. & REM. CODE § 37.004(a). Seeking summary judgment on a question of law

is a proper disposition of a declaratory judgment proceeding.            See Nail v.

Thompson, 806 S.W.2d 599 (Tex. App.—Fort Worth 1991, no writ).


                                          21
      Below, Washington Federal asked the trial court to (1) construe the various

instruments before this Court, namely the Childers Affidavit [Supp.C.R.57-60], the

Deed of Trust [Supp.C.R.67-81], and the Substitute Trustee’s Deed [Supp.C.R.95-

104], and (2) requested a judgment declaring that Washington Federal owns all fee

interests in the Property, which is legally described as follows:

      Being 2.07 acres net out of the Wm. Latham Survey, Abstract No.
      838, Deed Records, Dallas County, Texas, being 2.07 acres net of the
      entire East side of C.H. Spurgeon tract as recorded in Volume 2621,
      Page 543, Deed Records, Dallas County, Texas.

      Because Washington Federal conclusively established that it owns all fee

interests in the Property and all rights to possession, to the exclusion of all others,

including John Briggs, the trial court did not err in awarding Washington Federal a

declaratory judgment.

      B.     Washington Federal conclusively established each element of
             trespass.

      Trespass to real property requires an unauthorized physical entry on the

plaintiff’s land by some person or thing.          Coinmach Corp. v. Aspenwood

Apartment Corp., 417 S.W.3d 909, 920 (Tex. 2013). A party that trespasses upon

the property rights of another, while acting in the good faith and honest belief that

he had the lawful and legal right to do so is regarded as an innocent trespasser and

liable only for the actual damages sustained. Id. at 921. However, a party who


                                          22
knowingly and intentionally trespasses, or who does so maliciously, may be liable

for additional forms of damages. Id.

      Through its Motion for Summary Judgment and the attached evidence,

Washington Federal established all of the elements of its claim. [Supp.C.R.30-

235.] First, Washington Federal established it became the lawful fee owner of the

Property upon foreclosure with all rights of possession.      Washington Federal

included, as summary judgment evidence, the Petition for a forcible detainer action

against John Briggs and Frances Briggs and all occupants and Judgment entered

therein on March 14, 2014. [Supp.C.R.106-09, 111.] Washington Federal also

included evidence that Defendants have done everything in their power to delay

eviction, which includes a Motion to Vacate, John’s First Bankruptcy, Frances’

Bankruptcy, John’s Second Bankruptcy, Lawsuit Against Bankruptcy Court, Bill

of Review, Unserved Action in 162nd, Gross’s Bankruptcy, Johnathon’s

Bankruptcy, and Franesha’s Bankruptcy. [Supp.C.R.119-24, 128-35, 140-47, 152-

59, 163-68, 172-78, 184-87, 191-98, 203-07, 212-21.]

      Second, Washington Federal established that it evicted and removed

Defendants from the Property on November 7, 2014.          However, John Briggs

illegally re-entered the Property shortly thereafter. Washington Federal included,

as summary judgment evidence, the Sworn Affidavit of Patricia Stampley.

[Supp.C.R.234-35.] The re-entry into and retaking of possession by John Briggs
                                        23
was physical, intentional, voluntary and without consent of any kind from

Washington Federal. Further, John Briggs acted with malice in breaking into the

Property and remaining thereon. John Briggs’ actions would constitute a criminal

trespass under Section 30.05 of the Texas Penal Code as well as trespass giving

rise to the civil cause of action.    These actions caused injury to Washington

Federal.

      Last, Washington Federal established it was entitled to judgment for all

actual damages in the amount of $16,500.00, which was the fair rental value of

$1,100.00 to compensate for the loss of use of the Property for fifteen (15) months.

Washington Federal provided evidence of its damages through the Sworn Affidavit

of Patricia Stampley. [Supp.C.R.234-35.]

      Because Washington Federal conclusively established that John Briggs

trespassed on its Property by his unauthorized physical re-entry, the trial court did

not err in granting summary judgment on Washington Federal’s cause of action for

trespass.

      C.     Washington Federal conclusively established each element of
             injunctive relief.

      A trial court’s decision to grant or deny a permanent injunction is reviewed

for an abuse of discretion. Jim Rutherford Investments, Inc. v. Terramar Beach

Cmty. Ass'n, 25 S.W.3d 845, 848 (Tex. App.—Houston [14th Dist.] 2000, pet.

                                         24
denied); Bates v. Kingspark & Whitehall Civic Imp. Ass'n, 01-11-00487-CV, 2012
WL 1564309, at *5 (Tex. App.—Houston [1st Dist.] May 3, 2012, no pet.)(not

designated for publication). When the trial court issues a permanent injunction in

response to a party’s motion for summary judgment, the court also applies the

traditional summary judgment standards of review. Rutherford, 25 S.W.3d at 848-

849.

       In its petition, Washington Federal sought a permanent injunction which

would (1) require Defendants to vacate the Property and remove all of their

personal property, and (2) prevent Defendants from further trespassing onto the

Property or otherwise interfering with Washington Federal’s use and quiet

enjoyment of the Property.     Trespass to real property requires a showing of an

unauthorized physical entry onto the Washington Federal's property by some

person or thing. Union v. Wal-Mart Stores, Inc., 430 S.W.3d 508, 512 (Tex.

App.—Fort Worth 2014, no pet.). An injunction is appropriate to prevent trespass

to real property, especially in situations where the trespass is continuous in nature.

A party seeking a permanent injunction must prove a wrongful act, imminent

harm, irreparable injury, and the lack of an adequate remedy at law. Withem v.

Deison, 09-08-00467-CV, 2009 WL 2045322, at *2 (Tex. App.—Beaumont July

16, 2009, no pet.). A trespass cause of action accrues upon discovery of the first

physical invasion on plaintiff's property. Yalamanchili v. Mousa, 316 S.W.3d 33,
                                          25
40 (Tex. App.—Houston [14th Dist.] 2010, pet. denied). The continuing tort

doctrine is an exception to the statute of limitations for torts that are ongoing and

continuous, creating a separate cause of action on each occasion. Id. Whether to

grant a permanent injunction lies within the trial court's discretion. Letkeman v.

Reyes, 299 S.W.3d 482, 486 (Tex. App.—Amarillo 2009, no pet.).

        Through its motion for summary judgment and the attached evidence,

Washington Federal established all of the elements of its claim. [Supp.C.R.30-

235.]    First, Defendants wrongfully and illegally re-entered the Property, and

Washington Federal has been damaged. [Supp.C.R.234-35.] Second, Washington

Federal also showed that due to Defendants’ continuing trespass on the Property,

imminent harm and irreparable injury threatened Washington Federal’s use and

quiet enjoyment of the Property. [Supp.C.R.30-235.] Finally, Washington Federal

has no adequate remedy at law because Defendants’ displayed a complete lack of

regard for Washington Federal’s rights and may again attempt to break-in and take

possession of the Property.

        Washington Federal conclusively established all elements of its action for

injunctive relief. Jim Rutherford Investments, Inc. v. Terramar Beach Cmty. Ass'n,

25 S.W.3d 845, 848 (Tex. App.—Houston [14th Dist.] 2000, pet. denied)(“where

the facts conclusively show that a party is violating the substantive law, the trial

court should enjoin the violation, and in such case, there is no discretion to be
                                         26
exercised.”).     Because Washington Federal conclusively established that John

Briggs committed a wrongful act by the continuing trespass on Washington

Federal’s Property, the trial court did not abuse its discretion by requiring John

Briggs to vacate the Property, remove all of his personal property, and enjoining

John Briggs from further trespassing onto the Property or otherwise interfering

with Washington Federal’s use and quiet enjoyment of the Property.

      D.        Washington Federal conclusively negated an element of each possible
                counterclaim alleged by John Briggs.

      In response to Washington Federal’s petition, John Briggs filed a “Motion to

Dismiss with Prejudice Due to Fraud Supported by Affiant Affidavit and Due to

All Rights Reserved with Prejudice” on March 2, 2015, which presumptively

served as his answer. In it, he fails to articulate a cognizable cause of action and/or

affirmative defense. However, in an abundance of caution, Washington Federal

outlined each of Briggs’ allegations in its Motion for Summary Judgment and

argued that Briggs had no evidence to support any of them.             In response to

Washington Federal’s Motion for Summary Judgment, Briggs filed a “Motion to

Deny Summary Judgment” on April 6, 2015 in Cause No. DC-15-00147, but he

did not attach any controverting evidence. Accordingly, the district court did not

err in granting summary judgment in favor of Washington Federal.



                                          27
      The only possible counterclaims alleged by Briggs were those in his two

lawsuits against Washington Federal which were consolidated into Washington

Federal’s lawsuit. Briggs’ earliest consolidated lawsuit was Case No. DC-14-

08367 in the 162nd Judicial District Court, in which he filed an application for TRO

but never served Washington Federal. The clerk ordered that he could not proceed

without paying the filing fees, and he never paid the fees. This claim was not

before the trial court. [C.R.14.] Briggs’ second consolidated lawsuit was Case No.

DC-15-00607 in the 14th Judicial District Court, filed January 20, 2015. In this

case, Briggs sought another TRO, but he never properly served Washington

Federal. Moreover, he never pursued a hearing on his TRO or presented any

evidence to support his claim in response to Washington Federal’s Motion for

Summary Judgment. By granting Washington Federal’s permanent injunction, the

district court impliedly denied Briggs’ request because they were at exact odds

with each other. Moreover, in its Final Judgment, the district court ordered “that

John Briggs take nothing on any of his counterclaims,” and the Judgment “finally

disposes of all parties and claims before the parties and is appealable. [C.R.39-44.]

Thus, the district court denied any counterclaims by Briggs and entered Final

Judgment in favor of Washington Federal.




                                         28
II.    Conclusion
       In sum, Washington Federal conclusively established each element of its

causes of action for declaratory judgment, trespass damages, and injunctive relief,

and John Briggs failed to present any controverting evidence. Accordingly, the

trial court did not err in declaring that Washington Federal owns all fee simple

interest in the Property, awarding trespass damages to Washington Federal, and

permanently enjoining Defendants from reentering the Property. This Honorable

Court should affirm the judgment of the trial court.

                             PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Appellee Washington Federal

prays that this Honorable Court affirm the judgment of the trial court, award costs

to Appellee, and for such other and further relief to which Appellee may be justly

entitled.




                                         29
Respectfully submitted,

McDONALD SANDERS, P.C.

By: /s/Brittani Wilmore Rollen
    BRITTANI WILMORE ROLLEN
    State Bar No. 24036046
    brollen@mcdonaldlaw.com
    RUSSELL A. DEVENPORT
    State Bar No. 24007109
    rdevenport@mcdonaldlaw.com
    KATHY M. KASSABIAN
    State Bar No. 24077807
    kkassabian@mcdonaldlaw.com

777 Main Street, Suite 1300
Fort Worth, Texas 76102
Telephone: (817) 336-8651
Facsimile: (817) 334-0271

ATTORNEYS FOR APPELLEE
WASHINGTON FEDERAL




  30
                        CERTIFICATE OF SERVICE

       Pursuant to Texas Rule of Civil Procedure 21a, I hereby certify that on the
16th day of December, 2015, I served the foregoing document upon all other
parties as follows:

John Briggs, pro se                          Via:
P.O. Box 360686                                     Efile.TXCourts.gov
Dallas, Texas 75336                                 Hand delivery
electricexpress@aol.com                             U.S. Mail
                                                    Certified Mail, Return Receipt
                                                    Commercial Delivery Service
                                                    Fax #_____________
                                                    Email
                                                    Other (as directed by the Court)


                                     /s/Brittani Wilmore Rollen
                                     Brittani Wilmore Rollen
                                     Attorney for Appellee Washington Federal




                                        31
                             CERTIFICATE OF COMPLIANCE

        This brief complies with the type-volume limitation of Texas Rule of

Appellate Procedure 9.4(i)(2)(B) because the brief contains 5,973 words, excluding

the parts of the brief exempted by Texas Rule of Appellate Procedure 9.4(i)(1). I

am relying on the word count function of Microsoft Word for the word count.

        This brief complies with the typeface requirements of Texas Rule of

Appellate Procedure 9.4(e) because the brief has been prepared in a proportionally

spaced typeface using Microsoft Office Word 2010 in Times New Roman, with 14

point text and 12 point footnotes.

        Dated: December 16, 2015

                                   /s/ Brittani Wilmore Rollen
                                   Brittani Wilmore Rollen
                                   Attorney for Appellee Washington Federal


I:\09217\0005\10E3920.DOCX




                                           32
                        NO. 05-15-00834-CV
__________________________________________________________________

                    IN THE COURT OF APPEALS
                FOR THE FIFTH DISTRICT OF TEXAS
                         DALLAS, TEXAS
__________________________________________________________________

                               JOHN BRIGGS,

                                                            Appellant,

                                      v.

                         WASHINGTON FEDERAL,

                                                           Appellee.
__________________________________________________________________

        Appeal from the 162nd Judicial District, Dallas County, Texas
                         Cause No. DC-14-08367
                   Hon. Phyllis Lister Brown, Presiding
__________________________________________________________________

   APPENDIX TO BRIEF OF APPELLEE WASHINGTON FEDERAL

__________________________________________________________________

  1. Final Judgment issued July 6, 2015 [C.R.39-44.]




                                      33
1



34
                                   CAUSE NO. DC-14-08367

JOHN BRIGGS,                                    §                  IN THE DISTRICT COURT

       Plaintiff and Counter Defendant,         §
                                                §
~                                               §
                                                §
WASHINGTON FEDERAL,                             §

            Defendant, Counter-Plaintiff        §                  DALLAS COUNTY, TEXAS
                    and Cross-Plaintiff,        §
v.                                              §
                                                §
FRANCES BRIGGS, FRANESHA                        §
JONNELLE BRIGGS, JOHNATHON                      §
DAVID BRIGGS, and SAMUEL                        §
RAITHEL GROSS,                                  §
                                                §
                 Cross Claim Defendants.        §                  162ND JUDICIAL DISTRICT

                  FINAL JUDGMENT AGAINST JOHN BRIGGS, FRANCES
                  BRIGGS, FRANESHA JONNELLE BRIGGS, JOHNATHON
                     DAVID BRIGGS AND SAMUEL RAITHEL GROSS

         On the 6th day of July, 2015, came on to be heard Washington Federal's Motion for

Summary Judgment (the "Motion") against John Briggs, Frances Briggs, Franesha Jonnelle

Briggs, Johnathon David Briggs and Samuel Raithel Gross in the above-entitled and

numbered cause.              Cause Numbers DC-15-00607 and DC-15-00147 have been

consolidated before this Court in the above-captioned cause. 4ROI!,Jaed will 1i1 1t1 1e Motior 1is-

a reqliest for default against Eranesha 'eaaelle B•iggs aR'il Sa.r'f!!,Jel Raili'lel Gress.

Washington Federal appeared by and through its attorney of record. John Briggs, Frances
      r-(~Y1!?5~ j. ~rt~
Brigg~and      Johnathon Davi      riggs appeared pro so.




SUMMARY JUDGMENT                                                                   Page 1
I:\09217\0005\1 037762.DOC
                                                                                                39
Gross.                                                              e submitted to the Court. It



and Samuel Raithel Gross are founded o

which are attached as exhibits to t                        urt finds the same to be sufficient to

                                                                           sand Samuel Raithel

                             s that Judgment should be rendered in favor   Washington Federal

                    gains! Franesha Jonnelle Briggs and Samuel Raithel Gros ·

                             era s



          F11rther, with regard to Washington Federal's claims against .John Briggs, Frances

Briggs .aAQ-Johnathon David Briggs, after determining that the Mot1         was properly before     6rms
                                 1\
the Court, and after reviewing the Court's file, the Court proceeded to consider the matters

required by the Texas Rules of Civil Procedure to be considered upon motions for

summary judgment, including the pleadings, the Motion, the affidavits submitted by the

parties, the summary judgment evidence attached to the Motion and on file, the authorities

c1ted by the part1es, and the arguments of counsel and the pro se part1es. After rev1ew1ng

and considering all such matters, the Court is of the opinion that Washington Federal's

Motion is well taken and should be granted in all respects.

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Washington

Federal's requests for declaratory relief are GRANTED.             Accordingly, it is HEREBY



SUMMARY JUDGMENT                                                                  Page 2
1:\09217\0005\1 037762.DOC                                                                    40
'




    DECLARED that Washington Federal owns all fee interests in 12311 Ravenview Road,

    Dallas, Texas 75253 (the "Property"), together with all improvements and fixtures thereon

    and all rights, privileges and appurtenances the1 eto, and that such i11te1ests of 'vVasl 1i1 1gt01 1

    Federal are to the exclusion of John Briggs, Frances Briggs, Franesha Jonnelle Briggs,

    Johnathon David Briggs and Samuel Raithel Gross.

             IT IS FURTHER ORDERED, ADJUDGED and DECREED that Washington Federal

    be granted a permanent injunction as requested. Accordingly, it is hereby ORDERED that

    (1) John Bnggs, Frances Bnggs, Franesha Jonnelle Briggs, Johnathon David Briggs and

    Samuel Raithel Gross shall each vacate the Property and remove all of their personal

    property from the same                  withi~~d~~~ollowing this Judgment , and (ii) John Briggs,
    Frances Briggs, Franesha Jormelle Briggs, Johnathon David Briggs and Samuel Raithel

    Gross are further prohibited from thereafter trespassing onto the Property or otherwise

    iotede[iog witb Wasbiogtoo Eedeml's use aod q11iel eojoyrneol of !be E>roperty

             IT IS FURTHER ORDERED, ADJUDGED and DECREED that John Briggs take

    nothing on any of his counterclaims.

             IT IS FURTHER ORDERED, ADJUDGED and DECREED that Washington Federal

    have and recover judgment of and from John Briggs and Frances Briggs, jointly and

    severally, for actual damages in the principal sum of SIXTEEN THOUSAND FIVE

    HUNDRED and 007100 DOLLARS ($16,500.00).

                   S FURrER             ORDERED,n~~D and DECRE~\t ashingt~~                                            era I

    h~uo    <>nn                  ;,             r.f   <>nn    ·.lr.hn   n   ·         ~n-' -              . .   :\.
                                                                                 a a
                     '\I          '    ·a
                                                              f\                                7'\   '"" ' ' '1 \.
    •••••al~, ~~~ drun'9~ '" thlpri"lipru wm of THIRTYTitR.\o THOUsAND a}.,
    00/100 DO~ LARS (                  3,000.00).



    SUMMARY JUDGMENT                                                                                    Page 3
    1:\092171000511 037762. DOC
                                                                                                                         41
'

                                                                                                                             '




              IT IS FURTHER ORDERED, ADJUDGED and DECREED that Washington Federal

                                                                            """~
     have and recover judgment of and from John Briggst\Frances Briggs, F-~aResl=la dOIIIIelle

    Bri!j!JS, dflhf'lath~l'l Baviel B1iggs and Sa~uel Raitl1el Gfl:ess, joi11tly a11d seve1ally, 101 all

     costs of court.

              IT IS FURTHER ORDERED, ADJUDGED and DECREED that Washington Federal
                                                                                  J
     have and recover judgment of and from John Briggs"\Frances Briggs, FFaResl=la deRRelle-

    -81ig!'js, Jel=lflatl'lo11 8a>..

                                                                       ~
                                                               (}Y)
     have and recover judgment of and from John Brigg~ Frances Briggs, FraResha Joonel!§

     Brlggs, jetiRatf'leR Bat~ia 8ri§§S iiUld Saw11el l'lailtlel61oss an additional sum of TWENTY

     TIIOUSAND and 001100 DOLLA~20,000.00) !01 11ecessa1y and 1easu11able allorneys'

     fees in the event that John Briggs, Frances Briggs, F1 a1 resl1a Jul 111elle 81 iggs, JohRalhon
                                            /"
     ~al£id-Bri!l~ aM Samoel Raitt rei 61oss file a petitioo fQ[ rP.lliew to !be Iexas Supreme

     Court, and an additional sum of TEN THOUSAND and 00/100 DOLLARS ($1 0,000.00) for

     necessary and reasonable attorneys' fees should the Texas Supreme Court grant the

     Pet11ion for Rev1ew and should Washington Federal prevail on appeal.

                 IT IS FURTHER ORDERED, ADJUDGED and DECREED that ~gton Federal

     have and recover post-judgment interest of and from John Briggs •• Frances Briggs,

     ¥r ar 1es1 ra Jo1 :Aelle Bri§§s, Jot:tRat~or' DaviB 81 iggs ar:B CamtJel Raitl :el GFOss atthe laWful

     statutory rate of 5% per annum from the date of judgment until paid.

                II IS EIIBII-IEB OBDEBED, AD.IIIDGED AI'-ID DECBEED tllat llllasllir~gto11 J=:ederal

     shall have all writs of execution and other appropriate process necessary to collect this

     Judgment, and that they shall issue as many and as often as necessary.

                All relief requested in this case and not expressly granted is denied.               This

     Judgment, together with all other Judgments rendered herein, finally disposes of all parties

     and claims before the Court and is appealable.

    IT I::; ::; U '-' , "·' ,_ ,,_ ..., .

                SIGNED AND ENTERED on            this~ day of              \;Jt,I.u           '2015.
                                                                           1\   ~
                                                            ....
                                                                 I'"                    -
                                                    JUDGE PRESIDING




     SUMMARY JUDGMENT                                                                     Page5
     I :\09217\0005\1037762. DOC
                                                                                                       43
'



     6 ~ £.(:7"E4)           for~ ~       Fbf2: flj CNL1
        !      ·:--,   -A7
      rfv"~ J [JYf#/.
     Jo ~1\l   'RIL I l9.(~5




     F~> t'>rZlf>bS
                                                   ~   1'-t-